The plaintiff in error, hereinafter referred to as the defendant, was convicted in the district court of Caddo county, Okla., of the crime of larceny of a calf and was sentenced to serve a term of two years in the state penitentiary at McAlester. From this judgment the defendant has appealed to this court.
The defendant's appeal was filed in this court on February 8, 1930. No brief has been filed on behalf of the defendant, and no reason is shown why a brief has not been filed. No request has been made for oral argument. Where the record shows that no brief has been filed for the defendant and no appearance made for oral argument, the court will consider the appeal is without merit or has been abandoned.
An examination of the record shows there are no fundamental or prejudicial errors.
The judgment is affirmed. *Page 28